UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1701



MARIE VAUGHN-WALKER,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, in his official capacity
as Secretary of the Department of Veterans
Affairs,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
District Judge. (CA-02-51-4)


Submitted:   July 24, 2003                 Decided:   July 29, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie Vaughn-Walker, Appellant Pro Se. Anita K. Henry, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marie     Vaughn-Walker    appeals    the   district     court’s    order

granting Defendant’s motion for summary judgment in this employment

discrimination action.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Vaughn-Walker v. Principi, No. CA-02-51-4

(E.D. Va. May 6, 2003).      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented       in   the

materials     before   the   court   and   argument   would    not   aid     the

decisional process.




                                                                     AFFIRMED




                                      2